DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 7/22/2022 has been entered. Amended Claims 1, 2, 8 and 15 have been noted in addition to canceled Claims 7 and 14. Claims 1-6, 8-13 and 15-20 are currently pending. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2020/0003428 A1) (hereinafter “Kondo”) in view of Hwang et al. (US 2019/0382941 A1) (hereinafter “Hwang”) and Gerhardinger (US 6,024,084). 
	Regarding Claim 1, Kondo teaches a household appliance (11) comprising: 
	a housing (housing comprising walls 17, 18, 19, 20 and 21 as is shown in at least Fig. 1) defining an oven cavity (13) (see at least [0022] and Figs. 1, 2);
	a door (“door (unillustrated)”) (see at least [0022] and note that the door is “unillustrated” in the frontal cross-section depicted in Fig. 1); 
	a camera (23) coupled to an inner wall (18) of the housing inside the oven cavity (see at least [0023]-[0024] and Figs. 1, 2); and 
	one or more lamps (25a) disposed within the oven cavity and configured to illuminate the oven cavity (see at least [0037]-[0044] and Figs. 1, 2); 
	wherein the one or more lamps and the camera are interlocked such that the camera is operable only when the lamp illuminates the oven cavity (See at least [0037]-[0044] and Figs. 1, 2 and note that during operation the first step following putting food (12) in the oven cavity is “All of lighting elements 25a through 25e are turned on” and that after that point the camera is operated to generate images of the food once illuminated. The camera requires light from the lamps to generate the images. Thus, the lamp and the camera are interlocked such that the camera is operable only when the lamp illuminates the oven cavity as claimed.).
	Kondo fails to explicitly teach that the camera faces the opening (note that the limitation of the camera “facing the opening” is being interpreted as the camera being positioned such that it is at least partially directed towards the opening). As can be observed in Fig. 1, camera (23) is on a side edge of the cavity and it is unclear if a portion of the camera is at least partially directed towards the opening from that position or not. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the camera from the side edge of the cavity (as is shown in Fig. 1) to a position that faces the opening as such as the back edge of the cavity between walls 17 and 19 as is shown in Fig. 1, since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 	
In the instant case, the camera taught by Kondo merely needs to capture images of the food within the cavity to perform its function. Simply repositioning the camera from the side edge of the cavity (as is shown in Fig. 1) to a position that faces the opening as claimed such as the back edge of the cavity between walls 17 and 19 as is shown in Fig. 1 would not have modified operation of the device since the camera would still be able to capture images of the foodstuff in that location (as is evident from Figs. 1 and 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the camera from the side edge of the cavity (as is shown in Fig. 1) to a position that faces the opening such as the back edge of the cavity between walls 17 and 19 as is shown in Fig. 1. Note that such modification would have necessarily resulted in a configuration wherein the camera “faces the opening” as claimed.  
Furthermore, Kondo fails to explicitly teach that the door and the camera are interlocked such that the camera is activated only when the door is closed. However, such configuration is known in the art. 
Hwang discloses a relatable household appliance (Fig. 1) that addresses the common problem of viewing contents within a cavity (6) of the appliance via a camera (45) once a door (40) of the appliance is closed (see at least [0068], [0125], [0132], [0158] and Fig. 2). Hwang teaches that the door and the camera are interlocked such that the camera is activated only when the door is closed (see at least [0068] and [0158]). Hwang teaches that this configuration is advantageous because it permits the camera to operate only when the contents are disposed within the cavity when the cavity is closed such that only desired images of the contents during operation of the appliance will be captured (see at least [0018], [0068] and Fig. 2). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Kondo by configuring the existing door and camera to be interlocked such that the camera will activate only when the door is closed based on the teachings of Hwang. Doing so would have permitted the camera to operate only when the contents would be disposed within the closed cavity such that only desired images of the contents during operation of the appliance would be captured. Note that, as is presented above in this rejection, Kondo already teaches that the one or more lamps and the camera are interlocked such that the camera is only activated when the one or more lamps are turned on and illuminating the cavity. Thus, Kondo modified via the teachings of Hwang (as presented above) would have necessarily resulted in a configuration wherein the one or more lamps, the door, and the camera would be interlocked such that the camera would be activated only when the door is closed and the one or more lamps illuminate the oven cavity, and wherein the camera would be automatically deactivated otherwise.
	Furthermore, Kondo fails to explicitly teach that the door is pivotably coupled to the housing such that the door is configured to open and close the opening to the cavity and that the door includes a window comprising partially reflective glass, wherein the partially reflective glass comprises a one-way mirrored surface configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing an exterior environment when the one or more lamps illuminate the oven cavity (Note that in light of the specification, the limitation of partially reflective glass that comprise “a one-way mirrored surface” is being interpreted as a partially reflective surface of the glass that reflects more light than it transmits). However, such configuration is known in the art. 
	Gerhardinger discloses a relatable oven appliance (40) (see Fig. 2). The oven appliance comprises a door (42) that is pivotably coupled to the housing such that the door is configured to open and close the opening to the cavity (as is evident from handle (60) as is shown in Fig. 2 that enables the door to swing downwards into an open position - see at least Col. 4 line 65 - Col. 5 line 21 and Fig. 2). Furthermore, the door includes a window (41) that comprises partially reflective glass (10) (see at least Col. 3 lines 7-54, Col. 5 lines 56-65 and Figs. 1, 2 and note that glass (10) is transparent yet coated on “at least one” side with a “reflective coating” (20) that “exhibits an emissivity of less than 0.3” - glass (10) is accordingly “partially reflective” as claimed since it reflects a portion of light while still permitting some light to pass through the glass such that a user of the appliance can see through the glass), wherein the partially reflective glass comprises a one-way mirrored surface (The surface of coating (20) on glass (10) which is present “on at least one” side of the glass “exhibits an emissivity of less than 0.3” - thus 30% of light is permitted to pass through the glass while 70% of light will reflect off of the glass. Thus, the surface of coating (20) reflects more light than it transmits and accordingly constitutes “a one-way mirrored surface” as claimed.) configured to be reflective to visible light on a first side facing the oven cavity and transparent on a second side facing an exterior environment (Since the surface “exhibits an emissivity of less than 0.3” the surface is reflective of at least 70% of visible light on a first side facing the oven cavity and transparent to at least 30% of visible light on a second side facing an exterior environment - see at least Col. 3 lines 18-38. The one-way mirrored surface taught by Gerhardinger is accordingly configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing an exterior environment as claimed.). Gerhardinger teaches that partially reflective glass coated in this fashion is advantageous because, inter alia, it “has excellent heat resistant qualities and can be used as a heat barrier glass” (see at least Col. 1 lines 6-14 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Kondo by configuring the existing door to be pivotably coupled to the housing as taught by Gerhardinger such that the door could swing down/up to open and close the cavity. Furthermore, it would have been obvious to have configured the existing door to include a window that comprises partially reflective glass, wherein the partially reflective glass comprises a one-way mirrored surface configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing an exterior environment as is also taught by Gerhardinger. Doing so would have enabled a user to see into the cavity and the glass of the window would have had excellent heat resistant qualities thus enabling it to be used as a heat barrier glass. Note that such modification would have necessarily resulted in the one-way mirrored surface of the partially reflective glass being configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing an exterior environment and that this would necessarily include at a time “when the lamp illuminates the cavity” since Kondo already teaches of a lamp (25a) disposed within the oven cavity that illuminates the oven cavity (see at least [0037]-[0044] and Figs. 1, 2 of Kondo). Thus, such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Kondo also teaches that the lamp and the camera are coupled to an electronic controller (31) configured to switch the lamp and the camera between "on" and "off" states (see at least [0032]-[0035] and Figs. 1, 2).

	Regarding Claim 3, Gerhardinger also teaches that an inner surface of the window facing the oven cavity (surface (12)) when the door is in a closed position includes a partially reflective coating (30) (see at least Col. 3 lines 55-67, Col. 4 lines 48-64 and Figs. 1-3). 

	Regarding Claim 4, Gerhardinger also teaches that an outer surface of the window facing the exterior environment (surface (14)) includes a partially reflective coating (22) (see at least Col. 3 lines 7-54 and Figs. 1-3).

	Regarding Claim 5, Gerhardinger also teaches that the window is configured to reflect heat into the oven cavity (as is evident from the inner surface of the window being coated with an “infrared reflective” coating) (see at least Col. 3 lines 55-67, Col. 4 lines 48-64 and Figs. 1-3).

	Regarding Claim 8, Kondo teaches a household appliance (11) comprising: 
	a housing (housing comprising walls 17, 18, 19, 20 and 21 as is shown in at least Fig. 1) defining an oven cavity (13) (see at least [0022] and Figs. 1, 2) and including a door (“door (unillustrated)”) (see at least [0022] and note that the door is “unillustrated” in the frontal cross-section depicted in Fig. 1); 
	a camera (23) disposed within the oven cavity (see at least [0023]-[0024] and Figs. 1, 2); and 
	a light (25a) configured to illuminate the oven cavity with visible light (see at least [0037]-[0044] and Figs. 1, 2);
	wherein the camera and the light are interlocked such that the camera is only powered when the light is powered (See at least [0037]-[0044] and Figs. 1, 2 and note that during operation the first step following putting food (12) in the oven cavity is “All of lighting elements 25a through 25e are turned on” and that after that point the camera is operated to generate images of the food once illuminated. The camera requires light from the lamps to generate the images. Thus, the lamp and the camera interlocked such that the camera is only powered when the light is powered as claimed.).
Kondo fails to explicitly teach that the door and the camera are interlocked such that the camera is activated only when the door is closed. However, such configuration is known in the art. 
Hwang discloses a relatable household appliance (Fig. 1) that addresses the common problem of viewing contents within a cavity (6) of the appliance via a camera (45) once a door (40) of the appliance is closed (see at least [0068], [0125], [0132], [0158] and Fig. 2). Hwang teaches that the door and the camera are interlocked such that the camera is activated only when the door is closed (see at least [0068] and [0158]). Hwang teaches that this configuration is advantageous because it permits the camera to operate only when the contents are disposed within the closed cavity such that only desired images of the contents during operation of the appliance will be captured (see at least [0018], [0068] and Fig. 2). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Kondo by configuring the existing door and camera to be interlocked such that the camera will activate only when the door is closed based on the teachings of Hwang. Doing so would have permitted the camera to operate only when the contents would be disposed within the closed cavity such that only desired images of the contents during operation of the appliance would be captured. Note that, as is presented above in this rejection, Kondo already teaches that the light and the camera are interlocked such that the camera is only activated when the light is turned on and illuminating the cavity. Thus, Kondo modified via the teachings of Hwang (as presented above) would have necessarily resulted in a configuration wherein the light, the door, and the camera would be interlocked such that the camera would be activated only when the door is closed and the one or more lamps illuminate the oven cavity, and wherein the camera would be automatically deactivated otherwise.
	Furthermore, Kondo fails to explicitly teach that the door is pivotably coupled to a front surface of the housing such that the door is configured to selectively open and close the cavity and that the door includes a window disposed in the door, wherein the window comprises a one-way mirrored surface that is configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing a surrounding room when the light is powered. However, such configuration is known in the art.  
	Gerhardinger discloses a relatable oven appliance (40) (see Fig. 2). The oven appliance comprises a door (42) that is pivotably coupled to a front surface of the housing such that the door is configured to selectively open and close the cavity (as is evident from handle (60) as is shown in Fig. 2 that enables the door to swing downwards into an open position - see at least Col. 4 line 65 - Col. 5 line 21 and Fig. 2). Furthermore, the door includes a window (41) that comprises a one-way mirrored surface (The surface of coating (20) on glass (10) which is present “on at least one” side of the glass “exhibits an emissivity of less than 0.3” - thus 30% of visible light is permitted to pass through the glass while 70% of visible light will reflect off of the glass. Thus, the surface of coating (20) reflects more light than it transmits and accordingly constitutes “a one-way mirrored surface” as claimed.) that is configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing a surrounding room (Since the surface “exhibits an emissivity of less than 0.3” the surface is reflective of at least 70% of visible light on a first side facing the oven cavity and transparent to at least 30% of visible light on a second side facing a surrounding room - see at least Col. 3 lines 18-38. The one-way mirrored surface taught by Gerhardinger is accordingly configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing a surrounding room as claimed.). Gerhardinger teaches that partially reflective glass coated in this fashion is advantageous because, inter alia, it “has excellent heat resistant qualities and can be used as a heat barrier glass” (see at least Col. 1 lines 6-14 and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Kondo by configuring the existing door to be pivotably coupled to the housing as taught by Gerhardinger such that the door could swing down/up to selectively open and close the cavity. Furthermore, it would have been obvious to have configured the existing door to include a window that comprises a one-way mirrored surface that is configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing a surrounding room as is also taught by Gerhardinger. Doing so would have enabled a user to see into the cavity and the glass of the window would have had excellent heat resistant qualities thus enabling it to be used as a heat barrier glass. Note that such modification would have necessarily resulted in the window comprising a one-way mirrored surface that is configured to be reflective to visible light on a first side facing the oven cavity and transparent to visible light on a second side facing a surrounding room and that this would necessarily include at a time “when the light is powered” since Kondo already teaches of a light (25a) disposed within the oven cavity that illuminates the oven cavity (see at least [0037]-[0044] and Figs. 1, 2 of Kondo). Thus, such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 9, Kondo also teaches that the light and the camera are electrically coupled to a controller (31) configured to switch the light and the camera between "on" and "off" states (see at least [0032]-[0035] and Figs. 1, 2).

	Regarding Claim 10, Kondo also teaches that a first side of the window (side of the window that includes surface (12) as is shown in Fig. 1) includes a first partially reflective coating (30) (see at least Col. 3 lines 55-67, Col. 4 lines 48-64 and Figs. 1-3) applied in a first layer thickness (“about 2500 Angstrom to about 5000 Angstrom”) (see Col. 4 lines 13-27 and Fig. 1). 

	Regarding Claim 11, Kondo also teaches that a second side of the window (side of the window that includes surface (14) as is shown in Fig. 1) includes a second partially reflective coating (22) (see at least Col. 3 lines 55-67, Col. 4 lines 48-64 and Figs. 1-3) applied in a second layer thickness (“about 3000 Angstrom to about 3500 Angstrom”) (see Col. 3 lines 55-67 and Fig. 1) and wherein the second layer thickness is less than the first layer thickness (as is the case when the second layer is 3500 Angstrom thick while the first layer is 5000 Angstrom thick).

	Regarding Claim 12, Gerhardinger also teaches that the window is configured to reflect heat into the oven cavity (as is evident from the inner surface of the window being coated with an “infrared reflective” coating) (see at least Col. 3 lines 55-67, Col. 4 lines 48-64 and Figs. 1-3).

	Regarding Claim 15, Kondo teaches a household appliance (11) comprising: 
	a housing (housing comprising walls 17, 18, 19, 20 and 21 as is shown in at least Fig. 1) defining an oven cavity (13) (see at least [0022] and Figs. 1, 2);
	a door (“door (unillustrated)”) (see at least [0022] and note that the door is “unillustrated” in the frontal cross-section depicted in Fig. 1); 
	a camera (23) disposed within the oven cavity (see at least [0023]-[0024] and Figs. 1, 2); 
	a light (25a) configured to illuminate the oven cavity (see at least [0037]-[0044] and Figs. 1, 2); and
	a controller (31) configured to activate the camera only if the household appliance is on, the door of the household appliance is closed, and the light is on (See at least [0037]-[0044] and Figs. 1, 2 and note that during operation the first step following putting food (12) in the oven cavity, closing the cavity and initiating a cooking process is “All of lighting elements 25a through 25e are turned on” and that after that point the camera is operated to generate images of the food once illuminated. The camera requires light from light (25a) to generate the images and is only active when a cooking operation is underway. Thus, the controller (31) is configured to activate the camera only if the household appliance is on, the door of the household appliance is closed, and the light is on as claimed.).
	Kondo fails to explicitly teach that the controller is further configured to automatically deactivate the camera when the door is open or the light is off. However, such configuration is known in the art.
Hwang discloses a relatable household appliance (Fig. 1) that addresses the common problem of viewing contents within a cavity (6) of the appliance via a camera (45) once a door (40) of the appliance is closed (see at least [0068], [0125], [0132], [0158] and Fig. 2). Hwang teaches of a controller (160) (see at least [0175]) in communication with the camera and the door that is configured to activate the camera only when the door is closed (see at least [0068] and [0158]). Thus, the controller is configured to automatically deactivate the camera when, at least, the door is open (since the camera only operates when the door is closed - see at least [0068] and [0158]). Hwang teaches that this configuration is advantageous because it permits the camera to operate only when the contents are disposed within the closed cavity such that only desired images of the contents during operation of the appliance will be captured (see at least [0018], [0068] and Fig. 2). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the appliance taught by Kondo by configuring the existing controller to automatically deactivate the camera when, at least, the door is open based on the teachings of Hwang. Doing so would have permitted the camera to operate only when the contents would be disposed within the closed cavity such that only desired images of the contents during operation of the appliance would be captured. 
	Furthermore, Kondo fails to explicitly teach that the door is pivotably coupled to a front surface of the housing such that the door is configured to obscure an opening of the oven cavity when the door is in a closed configuration and of a window received within a recess disposed within the door that comprises partially reflective glass that is configured to reflect visible light traveling in a first direction and transmit visible light traveling in a second direction, wherein the partially reflective glass comprises a one-way mirrored surface. However, such configuration is known in the art.  
	Gerhardinger discloses a relatable oven appliance (40) (see Fig. 2). The oven appliance comprises a door (42) that is pivotably coupled to a front surface of the housing such that the door is configured to selectively open and close the cavity to obscure it during operation (as is evident from handle (60) as is shown in Fig. 2 that enables the door to swing downwards into an open position and upwards into the closed position shown in Fig. 2 - see at least Col. 4 line 65 - Col. 5 line 21 and Fig. 2). Furthermore, the door includes a window (41) received within a recess disposed within the door (50) that comprises partially reflective glass (10) that is configured to reflect visible light traveling in a first direction (at least some amount of visible light traveling from a direction from inside of the cavity towards the outside of the cavity is reflected via reflective coating (30) shown in Fig. 1 - see at least Col. 3 lines 18-56) and transmit visible light traveling in a second direction (at least some amount of light is permitted to transmit through the window in a direction from the outside of the cavity towards the inside of the cavity as is evident from the glass exhibiting some amount of “visible light transmission” to enable a user to see into the oven cavity from the outside - see at least Col. 3 lines 17-30 and Figs. 1, 2), wherein the partially reflective glass comprises a one-way mirrored surface (The surface of coating (30), which comprises layers of coating (20), “exhibits an emissivity of less than 0.3” - thus 30% of light is permitted to pass through the glass while 70% of light will reflect off of the glass. Thus, the surface of coating (30), which comprises layers of coating (20), reflects more light than it transmits and accordingly constitutes “a one-way mirrored surface” as claimed. See at least Col. 3 lines 18-56 and Fig. 1). Gerhardinger teaches that it is advantageous to use partially reflective glass of this type within the door of the appliance because, inter alia, it “has excellent heat resistant qualities and can be used as a heat barrier glass” (see at least Col. 1 lines 6-14 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Kondo by configuring the existing door to be pivotably coupled to a front surface of the housing such that the door is configured to obscure an opening of the oven cavity when the door is in a closed configuration as taught by Gerhardinger. Doing so would have enabled a user to easily access the oven cavity. Furthermore, it would have been obvious to have configured the existing door to include a window received within a recess disposed within the door that comprises partially reflective glass that comprises a one-way mirrored surface that is configured to reflect visible light traveling in a first direction and transmit visible light traveling in a second direction as is also taught by Gerhardinger. Doing so would have enabled a user to see into the cavity and such glass would have had excellent heat resistant qualities thereby enabling it to be used as a heat barrier glass. Note that such modification would have necessarily resulted in the invention as claimed.
	
	Regarding Claim 16, Kondo also teaches that the light and the camera are electrically coupled such that the camera is only powered when the light is powered (See at least [0037]-[0044] and Figs. 1, 2 and note that during operation the first step following putting food (12) in the oven cavity is “All of lighting elements 25a through 25e are turned on” and that after that point the camera is operated to generate images of the food once illuminated. The camera requires light from the lamps to generate the images. Thus, the light and the camera are electrically coupled such that the camera is only powered when the light is powered as claimed.).

	Regarding Claim 17, Kondo also teaches that a first side of the window (side of the window that includes surface (12) as is shown in Fig. 1) includes a first partially reflective coating (30) (see at least Col. 3 lines 55-67, Col. 4 lines 48-64 and Figs. 1-3) applied in a first layer thickness (“about 2500 Angstrom to about 5000 Angstrom”) (see Col. 4 lines 13-27 and Fig. 1). 

	Regarding Claim 18, Kondo also teaches that a second side of the window (side of the window that includes surface (14) as is shown in Fig. 1) includes a second partially reflective coating (22) (see at least Col. 3 lines 55-67, Col. 4 lines 48-64 and Figs. 1-3) applied in a second layer thickness (“about 3000 Angstrom to about 3500 Angstrom”) (see Col. 3 lines 55-67 and Fig. 1) and wherein the second layer thickness is less than the first layer thickness (as is the case when the second layer is 3500 Angstrom thick while the first layer is 5000 Angstrom thick).

	Regarding Claim 19, Gerhardinger also teaches that the window comprising partially reflective glass is configured to retain heat within the oven cavity (as is evident from it having “excellent heat resistant qualities” such that it can be used as “a heat barrier glass” - see at least Col. 1 lines 6-14 and Figs. 1, 2).

3.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Hwang and Gerhardinger further in view of McPherson (US 2013/0008318 A1). 
	Regarding Claim 6, Kondo, Hwang and Gerhardinger teach the household appliance of Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that the window is coated on at least one surface with aluminum. However, it is known in the art to do so.  
	McPherson discloses a relatable oven door (102) that comprises partially reflective glass (120) (see at least [0023]-[0024] and Fig. 1). McPherson teaches of coating at least an outer portion of the glass with at least one aluminum layer with the use of “aluminum paint or coating” (see at least [0009], [0030] and Fig. 1) and teaches that it is advantageous to do so because the aluminum serves as “a heat sink and reflective layer” which contributes to the overall cooling of the door (see at least [0030]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined appliance by configuring the existing window to be coated on at least one surface with aluminum as taught by McPherson. Doing so would have formed a heat sink that would have contributed to cooling of the door. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 13, Kondo, Hwang and Gerhardinger teach the household appliance of Claim 8 (see the rejection for Claim 8), but fail to explicitly teach that the window is coated on at least one surface with aluminum. However, it is known in the art to do so. 
	McPherson discloses a relatable oven door (102) that comprises partially reflective glass (120) (see at least [0023]-[0024] and Fig. 1). McPherson teaches of coating at least an outer portion of the glass with at least one aluminum layer with the use of “aluminum paint or coating” (see at least [0009], [0030] and Fig. 1) and teaches that it is advantageous to do so because the aluminum serves as “a heat sink and reflective layer” which contributes to the overall cooling of the door (see at least [0030]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined appliance by configuring the existing window to be coated on at least one surface with aluminum as taught by McPherson. Doing so would have formed a heat sink that would have contributed to cooling of the door. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 20, Kondo, Hwang and Gerhardinger teach the household appliance of Claim 15 (see the rejection for Claim 15), but fail to explicitly teach that the window is coated on at least one surface with aluminum. However, it is known in the art to do so. 
	McPherson discloses a relatable oven door (102) that comprises partially reflective glass (120) (see at least [0023]-[0024] and Fig. 1). McPherson teaches of coating at least an outer portion of the glass with at least one aluminum layer with the use of “aluminum paint or coating” (see at least [0009], [0030] and Fig. 1) and teaches that it is advantageous to do so because the aluminum serves as “a heat sink and reflective layer” which contributes to the overall cooling of the door (see at least [0030]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined appliance by configuring the existing window to be coated on at least one surface with aluminum as taught by McPherson. Doing so would have formed a heat sink that would have contributed to cooling of the door. Note that such modification would have necessarily resulted in the invention as claimed.

Response to Arguments
4.	The arguments filed 7/22/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

	Regarding Applicant’s argument concerning the Hwang reference previously cited in the Advisory Action filed 7/15/2022 and whether or not the Hwang reference is “analogous art”:
	In the instant case, a “household appliance” is being claimed that utilizes a camera to take images within a cavity of the appliance. Hwang also discloses a household appliance that utilizes a camera to take images within a cavity of the appliance (as is presented above in this Office Action). Thus, the teachings of Hwang are within the same field of endeavor as the claimed invention. Moreover, both of the claimed invention and the Hwang reference address the common problem of viewing contents within a cavity of the appliance via a camera once a door of the appliance is closed (as is presented above in this Office Action). Therefore, the Hwang reference is “analogous art” and can consequently be used in the 103 rejections set forth in this Office Action (as is presented above). Applicant’s arguments are accordingly not persuasive. 
	It is recommended that Applicant further amend the claims by incorporating additional structural limitations and/or features to endeavor to overcome the prior art of record. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erbe et al. (US 2017/0115008 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/27/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762